Citation Nr: 1024632	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-22 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches, to include 
as secondary to tinnitus.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, anxiety, phobias, and memory 
loss, to include as secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) "Tiger Team" in 
Cleveland, Ohio.  Jurisdiction over the appeal is retained by the 
RO in Indianapolis, Indiana.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in April 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

Initially, the Board recognizes that the RO obtained records from 
the Social Security Administration (Social Security 
Administration) in March 2008, which demonstrated that the 
Veteran's claim for disability benefits was originally denied in 
October 2006 and, upon a request for reconsideration, was again 
denied in January 2007.  However, in a local March 2009 hearing 
before a Decision Review Officer, the Veteran indicated that he 
had appealed the SSA decision and that the appeal was pending at 
that time.  At his April 2010 hearing before the undersigned 
Acting Veterans Law Judge, he indicated that his SSA claim had 
been granted on appeal and that he was in receipt of disability 
benefits for hearing loss and tinnitus.  Hearing Testimony (T.) 
at p. 7.   He also alluded that the SSA decision included 
findings favorable to his appeal.  T. at 8.

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, 
the Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision must 
be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-
09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); 
cf. Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) (there 
is no duty to get SSA records when there is no evidence that they 
are relevant).  In this case, despite the Veteran's testimony 
indicating that he had successfully appealed the original 
determination by the SSA, the favorable SSA decision and the 
records underlying the appellate decision have not been obtained.  
As these additional SSA decision/records pertain directly to his 
pending claims for service connection, they are relevant to the 
appeal.  Accordingly, the RO is required to obtain those records 
on remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Moreover, with the Veteran's claims for entitlement to hearing 
loss and tinnitus, the Board acknowledges that he was provided a 
VA audiological examination in June 2007.  However, the VA 
audiologist determined that the issue of whether his hearing loss 
and tinnitus were related to service could not be resolved 
without a 

"resort to mere speculation."  The examiner noted that there 
was inconsistent data provided from the Veteran's private 
audiologist and noted that the shadow curve present in the 
private audiogram was "more consistent with a non-organic 
component to the hearing loss."  Moreover, the VA examiner found 
that the patient exaggerated the level of his most comfortable 
listening level during the VA examination.

However, it is unclear whether the VA audiologist determined that 
the Veteran willfully failed to cooperate in the testing or was 
not capable of cooperating due to other medical problems, such as 
his tinnitus.  The answer to this question lies at the crux of 
the Veteran's argument, which is that his severe, chronic 
tinnitus interferes with his hearing.  Moreover, the VA 
audiologist did not adequately identify or explain the claimed 
inconsistencies found within the private audiologist's report.  
The Board notes that that the private audiologist diagnosed the 
Veteran with bilateral presbycusis, which is age-related hearing 
loss, but noted that the hearing loss "is likely to be partially 
service related."  If this finding is determined to be 
inconsistent with the shadow curve identified by the VA 
audiologist, the reasons for such a conclusion need to be fully 
explained.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion).

In addition, the VA audiologist's explanation, which appeared to 
pertain to the issue of hearing loss only, did not provide any 
insight as to why an opinion could not be provided on the 
tinnitus issue without a resort to speculation.

For these reasons, the Board finds that, although the Veteran was 
afforded a VA examination, the examination report is not adequate 
and another examination is required in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is 
obligated to provide an adequate examination once it chooses to 
administer one).  

The Veteran is advised that if he fails to report for a scheduled 
examination, his claim may be decided based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2009).  Also, if the Veteran 
fails to cooperate in the conduct of his examination, his claim 
could be adversely affected.  See, generally, Englebreke v. 
Gober, 10 Vet. App. 396 (1977); see also Turk v. Peake, 21 Vet. 
App. 565-, 570-71 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (VA's duty to assist is not always a one-way street).

Next, the Veteran claims that his headaches and psychological 
disorder, described as depression, anxiety, phobias, and memory 
loss, are caused by his tinnitus.  To decide these claims prior 
to the adjudication of his tinnitus claim would be premature at 
this juncture.  As such, they are inextricably intertwined with 
the adjudication of his service-connection claim for tinnitus 
and, therefore, must also be deferred pending completion of the 
procedural development outlined below.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain an updated copy of the Veteran's 
Social Security Administration records, 
including the 2009 decision from the Office 
of Hearings and Appeals that granted the 
Veteran disability benefits and the medical 
evidence used to determine disability 
eligibility.  Any negative response should be 
documented in the claims folder.

2.  The Veteran should be afforded an 
audiology examination.  The claims folder, 
and a copy of this remand, must be made 
available to the examiner for review as part 
of the examination process.  Any additional 
testing necessary to ascertain whether 
audiometric results are reliable, such as a 
Stenger test, should be undertaken as 
necessary.




Upon completion of audiometric testing, the 
examiner is asked to provide an opinion 
whether it is at least as likely as not (a 
50 percent probability or higher) that 
the Veteran's hearing loss and tinnitus are 
related to his military service. 

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.   The 
examiner should address the findings made in 
the July 2006 PSB examination report.   If 
the examiner believes that there are 
inconsistencies or exaggerations on part of 
the Veteran, these findings must be explained 
in detail as to its meaning and its impact in 
assessing whether his hearing loss and 
tinnitus are related to service.   If any 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

